                                                             The Honorable Richard A. Jones
 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 9

10
     WON YONG HA AND MONICA
11                                                 NO. 2:19-cv-00492-RAJ
     YOUNG HA,
12

13                       Plaintiffs,               ORDER GRANTING
                                                   EXTENSION
14          v.

15
     US BANK NATIONAL ASSOCIATION,
16
     NOT INDIVIDUALLY BUT SOLELY AS
17   TRUSTEE FOR BLUE WATER
     INVESTMENT TRUST AND SELENE
18   FINANCE LP AND FORECLOSURE
     TRUSTEE, MICHELLE R. GHIDOTTI,
19
     ESQ.,
20

21
                         Defendants.

22

23         This matter is before the Court on Plaintiffs’ motion for an extension of time to

24
     file an amended complaint, or alternatively stay the case pending mediation. Dkt. # 15.

25
     For the following reasons the Court GRANTS the motion. Dkt. # 15.

26
           The Court previously set forth the factual background of this case and will not
     repeat it in detail here. Dkt. # 14. Plaintiffs Won Yong Ha and Monica Young Ha

     ORDER – 1
 1   (collectively “Plaintiffs”) brought this action against Defendants to prevent the
 2   foreclosure of their property. Dkt. # 1. Defendants moved to dismiss Plaintiffs’
 3   complaint for failure to state a claim under Fed. R. Civ. P. 12(b)(6). Dkt. # 7. On
 4   February 10, 2020, the Court granted Defendants motion to dismiss. Dkt. # 14.
 5   Although the Court expressed skepticism regarding Plaintiffs ability to correct the
 6   underlying deficiencies in their complaint, given Plaintiffs pro se status, the Court gave
 7   Plaintiffs fourteen days to file an amended complaint. Id. On February 25, 2020

 8   Plaintiffs requested additional time to file their amended complaint. Dkt. # 15.

 9          Under Federal Rule of Civil Procedure 6(b)(1), “[w]hen an act may or must be

10   done within a specified time, the court may, for good cause, extend the time: (A) with or

11   without motion or notice if the court acts, or if a request is made, before the original time

12   or its extension expires.” Fed. R. Civ. P. 6(b)(1)(B). Additionally, because denying the

13   extension will result in dismissal of this action, the Court must consider also whether

14   dismissal is warranted. Specifically, a court must weigh five factors in determining

15   whether to dismiss a case for failure to comply with a court order: “(1) the public’s

16   interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;

17
     (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of

18
     cases on their merits; and (5) the availability of less drastic sanctions.” Malone v. U.S.

19
     Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (internal citation omitted). Dismissal is a

20
     harsh penalty and may only be imposed in extreme circumstances. Hamilton Copper &

21
     Steel Corp. v. Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir.1990).

22
            In this case, the Court finds that a less drastic sanction is available. The Court
     will grant Plaintiffs a brief extension. It has now been over 45 days since the Court gave
23
     Plaintiffs leave to file an amended complaint. This is more than enough time for a
24
     plaintiff, even one proceeding pro se, to prepare an amended pleading. See LCR 7(j)
25
     (“Parties should not assume that [a motion for relief from a deadline] will be granted and
26
     must comply with the existing deadline unless the court orders otherwise.”).

     ORDER – 2
 1          Accordingly, Plaintiffs must file their amended complaint by April 6, 2020. If
 2   Plaintiffs do not file an amended complaint within this timeframe, or if their complaint
 3   does not state a cognizable claim for relief, the Court will dismiss this action with
 4   prejudice, either sua sponte or by motion. Plaintiffs’ alternative motion for a stay
 5   pending mediation is DENIED.
 6

 7          DATED this the 30th day of March, 2020.

 8

 9

10
                                                       A
                                                       The Honorable Richard A. Jones
11                                                     United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER – 3
